HE    L~TTCBRNEW          GENERAL
                       UD)F I’F,XAS




Senator Tom Crelghton           Opinion N. M- 353
Chairman, Water and
  Conservatfon Committee        Re:    Senate Bill No, 129, an
Texas State Senate                     Act amending powers and
Capitol Building                       authorities of the Red
Austin, Texas                          River Authority and to
                                       change the quallffcatlons
                                       of Directors; constitu-
                                       tionality under Section
                                       59(d), Article XVI, of
Dear Senator Crelghton:                the Texas Constitution.
       You have requested our opinion as to the application
of the requirements of Section 59(d) of Article XVI, of the
Texas Constitution, to Senate Bill No. 129, 61st Legislature.
       This bill proposes to amend Chapter 279, Acts of the
56th Legislature, 1959, as amended (Article 8280-228, Vernon's
Civil Statutes). You further state that the effect of this
Act is to alter          a and authorities of the Red River
                the power,
Authority and t,ochange the qualifications of Mrectors.
Specifically, Section 14(a) of Article 8280-228, would be
amended so as to permit the authority to exercise its powers
outside the counties expressly named as part of the authority;
Section 1.6would be amended to authorize the authority to
convey the title or use of water of the Red River, for use
in other states which are adjacent to the Red River; and
Section 4 would be amended to alter the qualifications of the
directors.
       The Texas Water Rights Commission has raised a ues-
tion of application of the requirement of Section .59(d
                                                      B of
Article XVI of the Constitution of Texas, and you advise
that notice of Intention of introducing the bill as required
by that Section was not published prior to its introduction
In the Senate.
       Section 59(d) of Article XVI, of tie Constitution of
Texas prohibits the passage of any bill, ....if such bill
(1) adds additional land to the district, (2) alters the




                           -1746-
Sen. Tom Creighton, page 2, (M-353)


taxing authority of the district, (3) alters the authority
of the district with respect to the issuance of bonds, or
(4) alters the qualifications or terms of the office of the
members of the governing body,of the district", unless notice
of the Intention to introduce 'sucha bill, together with a
copy of the bill haa been published at least thirty days and
not more than ninety days prior to the introduction thereof
In a newspaper or newspapers having general circulation in
a county or counties in which that district or any part
thereof is or will be located. In addition, delivery Is re-
quired of a copy of such notice and such bill to the Governor,
who shall submit such notice and bill to the Texas Water
Rights Commission, which shall in turn file Its recommenda-
tion as to such bill with the Governor, Lieutenant Governor,
and Speaker of the House of Representatives within thirty
days from date notice was received by the Texas Water Rights
Commission.
       It is, therefore, our opinion that Senate Bill No.
129 If enancted, would be in violation of the constitutional
prohlbitlons contained in Section 59(d) of Article XVI, of
the Constitution of Texas. Attorney Qeneral Opinion M-59
(1967).
                          SUMMARY
       Senate Bill No. 129, relating to the powers
       of the Red River Authority, if enacted, would
       be in violation of Section 59(d) of Article
       XVI of the Texas Constitution, as the notices
       provided for in Section 59(d) of Article XVI
       were not given.
                                 A


                                 L
                                 ry truly yours,
                                          g-v


Prepared by Vince Taylor
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
John R. Grace
Fisher A, Tyler
Roland Allen
Houghton Brownlee
W. V. Geppert
Staff Legal Assistant
                             - 1747   -